ON PETITIONS FOR REHEARING1
PER CURIAM.
Appellants Rosenthal and Dunbar point out that we were in error in stating that “they do not assert that their free and clear bid, made November 22, was highest and best”. They did so assert in their reply brief.
We conclude, however, in the absence of any concession, that their bid was not highest and best.
Their bid, as revised November 22, was $8,150,000 for the property, free and clear of encumbrances. Because of delay in payment (for four years, and without interest) of the portion which would represent the trustee’s equity, evaluation *1191required computation of the present ■worth of such portion. The Securities and Exchange Commission computed present worth at $877,329. With respect to price, this was lower than the Shlensky bids, either November 22 or December 6, lower than the Holleb bid of $800,000 for the equity plus $200,000 for the insurance claim, and lower than the Holleb alternative of $800,000 for the equity, with the trustee retaining the insurance claim, if one assigns to the insurance claim a liquidation figure of $78,000 or more.
With respect to the indemnity feature of the bids for the equity, the Rosenthal-Dunbar bid would be as good as the Hol-leb bid under either alternative, and as the Shlensky December 6 bid.
The Rosenthal-Dunbar bid presented contingencies which were not involved in the other bids. The commission pointed out to the district court: “Among these contingencies is the willingness of the mortgagees to give partial releases to their security, the maintenance of the estate in Chapter X for at least four more years, and the costs of administration during this time”.
In addition, Rosenthal and Dunbar, shortly before the hearing on November 22, delivered to the trustee a “real estate contract” executed on behalf of the buyer. It is referred to in the letter which contains their revised bid of November 22 as a “suggested contract form”. Although the status of this document, anent the bid, was somewhat equivocal, it did contain a provision for termination of the contract at the election of the purchaser if the city failed to approve a planned development under certain provisions of the zoning ordinance.
Under the circumstances the Rosen-thal-Dunbar bid was not the highest and best.
We find no merit in other propositions advanced by both appellants, and the petitions for rehearing are denied.
Circuit Judge SWYGERT adheres to his dissenting opinion filed herein and votes to grant the petitions for rehearing.

. An order has been entered by the full court denying suggestions for a rehearing in banc. Circuit Judge Swygert voted to grant rehearing in banc.